Citation Nr: 1502185	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for left knee disability to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran had active service from January 1960 to April 1963; and had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Minnesota Army National Guard, from 1973 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO declined to reopen a claim for service connection for left knee osteoarthritis.

In a May 2014 decision, the Board reopened the claim for service connection for left knee osteoarthritis and remanded the case to the RO for further development and adjudication on the merits.  The issue has been characterized as listed on the title page consistent with the underlying claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT
 
A left knee disability to include osteoarthritis, did not have its onset during and is not otherwise related to active military service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard November 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's available service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent records were obtained pursuant to the Board's May 2014 remand.

The RO requested records from that the Social Security Administration (SSA).  However, in December 2011, SSA indicated that the requested records do not exist because they have been destroyed.  Additionally, in January 2012, the RO noted that the Veteran's National Guard service treatment records may be incomplete, but all that are available have been obtained.  In view of this information, the Board finds that it is reasonably certain that the SSA and unavailable service records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

In the context of the current claim to reopen, the Veteran was provided a VA medical examination in November 2014.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.


II. Analysis

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

"Active service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(22), (24); 38 C.F.R. §3.6(a). 

ACDUTRA includes full-time duty with the National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32; 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).

Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service even though there is no evidence of such disease during the period of service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period (one year for arthritis), and if following a period of service of 90 days or more of continuous active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including arthritis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence and Analysis

The relevant evidence on file includes service personnel and treatment records, VA and private treatment records, and two VA examination reports, and statements of the Veteran and other lay statements. 

The Veteran does not claim and the evidence does not show any injury or condition involving the left knee during his period of active service in the Army from January 1960 to April 1963; or show that any current left knee disability is related to that period of service; or that left knee arthritis become manifest to a degree of ten percent or more within one year of discharge from that period of active service.  Instead, the Veteran's primary contention is that the disability is related to a period of ACDUTRA during his National Guard service after that period of active service.

No service treatment or personnel records of the Minnesota Army National Guard (ANG) show any indication of a left knee injury occurring in 1991, or any indication of any left knee condition present at any time during which the Veteran was part of the Minnesota ANG-from 1973 to August 1992.  

The first clinical evidence associated with left knee pathology is shown in private treatment records dated in August 2000.  These records show that the Veteran presented to the emergency room at St. Gabriel's Hospital in late August 2000 and underwent surgery that evening following an injury to the left knee, as well as for injury to the right ankle.  The report stated a history that the injuries occurred that day when a house deck on which he was standing collapsed and the Veteran fell about fifteen feet to the ground sustaining a closed comminuted left patella fracture and a closed right calcaneal fracture.  

Preoperative evaluation revealed that the patella fracture had at least three major fragments which were markedly displaced.  The Veteran had a massive effusion on that side.  The operative report shows that the treating surgeon, Philip Prosapio, M.D., diagnosed left comminuted patella fracture.  The Veteran underwent surgery-open reduction, partial excision of left patella with internal fixation utilizing two cannulated screws and two suture anchors with repair of extensor mechanism.  Dr. Prosapio stated that the Veteran understood the significant risks of the procedure on the left knee, including the possibility of significant degenerative changes, loss of reduction, and loss of extensor mechanism function in the future.  

When seen at Little Falls Orthopedics in May 2001, the report of treatment noted the history of injury and surgery in August 2000, and findings of current examination.  The report noted at that time that the Veteran had some residual weakness especially of the left lower extremity, and had a fairly significant degenerative arthritis of that knee.  The Veteran reported that he had known that he had had arthritis for some time even before his injury.  The May 2001 treatment report noted that the Veteran had degenerative arthritis and may require further surgery including a total knee replacement in the future; however, that surgery would be more secondary to his previous arthritic process and not necessarily related to the patella fracture he sustained (meaning in August 2000) unless the only problem he develops is patella-femoral joint arthritis, which would be considered posttraumatic.

VA treatment records include a July 2002 wellness examination by primary care, during which the Veteran reported complaints of some bilateral leg pain.  He noted that he was involved in a collapse of a deck in August 2000, and had fractured his left kneecap and also injured his right ankle.  He reported he was hospitalized for about five days and unable to walk for about three months due to the injury.  On review of systems, the examiner noted that the musculoskeletal system was positive for "rheumatism" in the lower extremities, which had been problematic for several years but worse over the last two since the Veteran's traumatic injury.  The assessment included osteoarthritis in multiple sites with some residual pain in the ankles and knees.

In a statement dated in July 2004 and submitted during a previous claim for service connection for left knee osteoarthritis (denied in a prior final decision), the Veteran addressed the pathogenesis of problems with his legs, presumably including the then claimed left knee osteoarthritis.  In that statement he reported that he was having a lot of problems with his legs due to having had to do a lot of walking when he was in the infantry while in the Army for four years and in the National Guard for 19 years.

The report of a November 2004 VA examination shows that the Veteran reported complaints of pain of the bilateral knees.  The examiner noted there was evidence in the medical record of prior treatment times two for myalgias.  The report noted a history of a fracture of the left patella following a deck collapse; and that x-rays in 2003 showed right osteoarthritis worse than left.  During the November 2004 VA examination, the Veteran reported that as part of his duties in service he was required to crawl, and walk on uneven ground, and that he first began having difficulty at age 50 while still in the National Guard, for which he takes medication of Naprosyn for pain.  The Veteran reported complaints of continuous pain and occasionally his right leg gives way and he almost falls, resulting in difficulty with farming duties.  After examination, the examiner opined that while she could not say if the military service caused the osteoarthritis of bilateral knees, it is very likely it was aggravated with his service due to his job requirements. 

In a statement dated in December 2010, a member of the Veteran's former National Guard unit stated that he knew about the Veteran's left knee injury while conducting winter training.  Though he did not witness the injury incident, he saw the Veteran when the Veteran returned later that day and was limping.  

In a May 2011 private treatment note, Dr. Meyer noted that the Veteran had had a history of ongoing problems with the left knee for a long period of time; and that the Veteran reported a history of injuring it on a cross-country ski accident while in training with the national guard back in 1991.  The Veteran reported that he fell in a hole twisting the leg, the bindings were non-release-type and his leg got twisted up.  He reported a large effusion at that time, which lasted for two to three weeks and a marked limp. The effusion gradually went away, but he had had continued problems with it ever since, stating that the knee would periodically buckle.  The Veteran reported that most of the time he is able to catch himself, but at other times he actually would fall; and that happened in 2000 when he fell through a deck, sustaining a patellar fracture which was surgically repaired at that time.

In a July 2011 treatment note, Dr. Meyer noted that apparently, there have been some issues in clarifying the Veteran's insurance coverage regarding whether this was indeed a service-related injury.  Dr. Meyer stated that he had written a letter for the Veteran in May 2011 indicating that his degenerative changes are consistent with the results of a chronically unstable knee, which the Veteran reported as happening in a skiing accident in the military in 1991.

In a September 2011 statement, Dr. Meyer stated that the Veteran asked him to write a letter on his behalf.  Dr. Meyer stated that the Veteran had a history of advanced degenerative arthritis of the right knee, which was surgically replaced in 2006.  In the September 2011 statement, Dr. Meyer further reported that the Veteran also had a history of advanced degenerative changes in the left knee, now requiring replacement arthroplasty for relief.  Dr. Meyer stated that the Veteran had significant ligamentous instability in the anterior cruciate ligament and the medial collateral ligament.  Dr. Meyer noted that the Veteran stated that these ligamentous injuries occurred while he was in service.  Dr. Meyer stated that the nature of where that has developed certainly is consistent with a long-standing ligamentous injury with associated chronic joint instability.

Private treatment records show that due to severe advanced degenerative osteoarthritis of the left knee, the Veteran underwent total knee arthroplasty of the left knee in January 2014, conducted by Dr. Edgerton.

The report of a November 2014 VA examination shows that the Veteran reported that the onset of left knee pain was in 1991, due to a ski accident during night maneuvers for the National Guard.  The Veteran reported that he was not allowed to seek medical treatment and the injury was not documented.  He reported that right after that injury he had left knee pain that continued intermittently until the left total knee arthroplasty in January 2014.  The examiner noted that medical records showed that there was a fall due to collapse of a deck in 2000 resulting in a left patella fracture.  During the examination, the examiner noted that imaging studies of the knee documented degenerative or traumatic arthritis of the left knee.  The Veteran had bilateral total knee prostheses in good position; and no acute findings were noted. 

After examination, the report contains an opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted the following as rationale for the opinion.  First, according to a January 2014 note from Little Falls orthopedics, the Veteran was seen in 2006 for a right total knee arthroplasty and was not having much difficulty with the left knee at that time.  Second, the Veteran's military injury from 1991, is undocumented, and the buddy statement reported that it would have been documented if it did not get better in a couple weeks.  Third, he had a significant injury causing patellar fracture in 2000, potentially causing the ligamentous injuries to which the orthopedic surgeon referred in his letter regarding etiology of osteoarthritis.  Lastly, neither the Veteran's statement in support of claim provided prior to the 2004 VA examination, or the 2004 VA examination report, mentioned a ski injury.

On review, as reflected in a June 2014 statement, the Veteran has asserted that he injured his left knee while skiing at night in February 1991 during a period of active duty training in the Minnesota Army National Guard.  He further asserted that he was treated the next day in February 1991 by three private physicians of Little Falls Orthopedics-Dr. Virgil Meyer, Dr. Philip Prosapio, and Dr. David Edgerton. 

In response to a records request to Little Falls Orthopedics for information dated from 1991, a number of private treatment records were received by VA regarding treatment of the Veteran including by Dr. Virgil Meyer, D.O., Dr. Philip Prosapio, M.D., and Dr. David Edgerton, D.O.  These treatment records material to the case are discussed above.  None of the private treatment records on file, including the treatment records received from Little Falls Orthopedics that include reports from Dr. Virgil Meyer, Dr. Philip Prosapio, and Dr. David Edgerton, show treatment of the Veteran in 1991, or any time before the August 2000 left knee injury after the deck collapsed.  

The first indication of any left knee problem is contained in private treatment records beginning in August 2000, associated with the left knee injury occurring at that time.  At that time, Dr. Prosapio informed the Veteran of the risks of the prospective left knee surgery including the possibility of significant degenerative changes in the future.  

None of a number of postoperative (August 2000 surgery) medical records on file from prior to May 2001 show any complaints, findings or other indications of any arthritis present in the left knee.  The first clinical findings of osteoarthritis is shown in May 2001.  Although the Veteran reported in May 2001 his belief that he had had arthritis before his August 2000 injury, and much later he reported that he had pain symptoms since 1991, the record contains no contemporaneous evidence during the period since 1991 to establish continuous symptoms pertaining arthritis so as to link a left knee disability to include osteoarthritis to the asserted left knee injury in 1991.  

The evidence does not show that the claimed disability of the left knee began or had onset during active military service, and it is not shown to be otherwise related to active military service.  Further, the evidence does not show that any arthritis manifested to a compensable degree within the first one year period following a period of service lasting 90 days or more. 

While the Veteran is competent to report symptoms such as pain, he does not have the requisite training to diagnose whether he has a chronic condition of the left knee, including osteoarthritis, linked to service.  Such diagnosis is not a simple condition.  In this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion, particularly given potentially multiple injuries.  See Jandreau, 492 F.3d at 1376-77.

The opinion of the VA examiner in November 2014 is generally in agreement and consistent with the remainder of the clinical evidence.  The report of that examination is internally consistent and consistent with the other clinical treatment record evidence on file.  The opinion contained in that report against the Veteran's claim is persuasive evidence as it is consistent with the remainder of the medical evidence on file, and it contains explanations citing to medical criteria.  Thus, the opinion is accorded significant probative value as to the possible relationship between the claimed left knee disability and the Veteran's service.

To the extent that the VA examiner in November 2004 did not conclude that it is as likely as not that the Veteran's service caused osteoarthritis of the left knee, that conclusion is consistent with the November 2014 VA examiner, and with the remainder of the medical evidence on file.  With respect to the November 2004 VA examiner's opinion that it was very likely that the Veteran's osteoarthritis of the left knee was aggravated with his service, such opinion appears to be based on the Veteran's report that he began having problems in service and had them ever since then.  However, that conclusion and the basis for it are inconsistent with the remainder of the medical evidence on file, which shows no problems shown or reported prior to the injury in 2000.  Additionally, the November 2004 examiner did not appear to be aware of the injury in 2000, which the November 2014 examiner termed as significant.

The Board also finds that the history of an in-service ski injury to the left knee is not credible as the Veteran did not report such an injury when he first filed the claim in 2004, or when he received treatment for the left knee in the early 2000s.  It is reasonable to assume that such an injury would have been reported by him in those instances.  He denied earlier trauma when receiving treatment after the deck collapse injury.  When the Veteran attended the November 2004 VA examination, a history of a ski injury or the deck collapse was not reported.  It was not until many years later, that the Veteran reported a history of an in-service ski injury.  Thus, given these inconsistencies, the Board does not find the Veteran to be a reliable historian regarding his left knee injuries.  A buddy statement was submitted, but the person did not see the injury and it is not consistent with the other evidence of record.  Therefore, based on the evidence of record, including the November 2014 VA expert medical opinion, the intercurrent left knee injury in 2000 appears to be what the current disability is related to rather than an in-service injury during ACDUTRA.

Based on the above, the preponderance of the evidence is against the claim of service connection on any basis for a left knee disability to include osteoarthritis.  There is no doubt to be resolved; therefore, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
  
 
ORDER

Service connection for left knee disability to include osteoarthritis is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


